PER CURIAM.
The appellant set forth in his complaint that his automobile insured with the ap-pellee was damaged in the sum of $909.22 because of a wreck. He prayed for that sum less the deductible sum of $100, his costs and “for all proper relief * * In his amended complaint he said that his car had been damaged in the sum of $1,900. The prayer of the amended complaint follows :
“Wherefore, plaintiff prays as in his complaint and for all proper relief of the court.”
When the cause came on for trial the ap-pellee confessed judgment in the sum of $809.22. No further pleadings were filed. Judgment was entered in favor of the appellant for the confessed amount. We think the trial court was correct in ruling that the appellant was not entitled to a sum in excess of $809.22, the amount for which he prayed specifically, under his general prayer of relief.
The motion for an appeal is overruled, and the judgment is affirmed.